Citation Nr: 0721375	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from January 1966 to December 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
service connection for peripheral neuropathy claimed as the 
result of herbicide exposure.  In April 2007, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran served with the Army in the Republic of 
Vietnam from June 2, 1967, to June 2, 1968.  

2.  Acute or subacute (i.e., "transient") peripheral 
neuropathy for VA purposes was not manifested during active 
military service or at anytime thereafter.  

3.  Chronic peripheral neuropathy was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic peripheral neuropathy has not been shown to be due to 
herbicide exposure during service in Vietnam or the result of 
a disease or injury incurred during active service.  


CONCLUSION OF LAW

Peripheral neuropathy claimed as the result of herbicide 
exposure was not incurred in active military service and may 
not be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
December 2004 and March 2006 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The April 2004 VCAA 
notice was issued prior to the January 2005 rating decision 
from which the instant appeal arises, and the March 2006 
notice cured any defect in the earlier notice.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (The VA cured a 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
The hearing transcript is of record.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran served ninety days or more during a period of war or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service and acute and subacute 
peripheral neuropathy becomes manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection shall be 
established for such disability if the requirements of 38 
C.F.R. § 3.307(a)(6) (2006) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  For VA purposes, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  

The veteran's service medical records do not refer to 
peripheral neuropathy.  The veteran's service personnel 
records reflect that he served with the Army in the Republic 
of Vietnam from June 2, 1967, to June 2, 1968.  

In August 1980, the veteran was admitted and treated a VAMC 
for chronic depression and chronic alcohol abuse.

A December 1984 VA Agent Orange evaluation notes that the 
veteran complained of tingling and weakness since 1978.  No 
neurological abnormalities were identified.  At an April 1985 
VA examination for compensation purposes, the veteran 
complained of chronic lower extremity tingling and numbness 
and occasional leg weakness.  No orthopedic or neurological 
clinical findings were advanced.  

A June 1986 written statement from Stephen R. Peters, M.D., 
relates that the veteran presented a history of Agent Orange 
exposure.  The doctor opined that "he probably has a 
peripheral neuropathy of a mild degree, induced by an unknown 
factor, although historically this may be ethanol induced."  

In July 1988, the veteran reported to a VAMC for an Agent 
Orange examination.  When the doctor asked him what kind of 
problem that he had due to Agent Orange, the veteran stated 
that his feet hurt and were numb and tingly, a problem which 
he stated had been going on for approximately two years.  It 
was noted that the veteran had just gotten released from an 
alcohol treatment program in February 1988, and he reported 
that he had not drunk alcohol since his release.  The 
doctor's impression included peripheral neuropathy of the 
legs.  The doctor noted that, in going over the veteran's 
chart back to 1986, he did not find any complaint about his 
feet other than on one or two occasions in which he said they 
hurt and he had had some edema.  The doctor assured the 
veteran that this was not felt to be due to Agent Orange or 
related to chemicals and recommended an appointment at the 
neurology clinic.

In his November 2004 claim for service connection, the 
veteran conveyed that he had "been suffering from acute 
[and] subacute peripheral neuropathy for about 20 years 
now."  He clarified that he had been exposed to Agent Orange 
while in the Republic of Vietnam.  

An August 2006 VA electromyographic (EMG) neurology 
evaluation reports that an impression of "mild 
polyneuropathy of sensorimotor type" was advanced.  The 
examining physician commented that:

Etiology: B12 deficiency, alcohol? . . .   
His subjective complaints are MARKEDLY 
disproportionate from the actual physical 
findings on examination and his EMG.  
Doubt this is related to Agent Orange.  
Peripheral neurotoxic effects are 
questionable.  Ataxia most likely due to 
ETOH.  He is receiving B12 injections.  
No other therapy recommended. . . .  He 
could be advised about ETOH Intake.

In a September 2006 written statement, the veteran advanced 
that he had been sober for a ten year period from 1988 to 
1998.  During this period, he reported that he continued to 
experience chronic lower extremity neurological impairment.  

In March 2007, the veteran underwent another EMG by the same 
VA neurologist who had seen him in August 2006.  The EMG 
results were indicative of a "mild chronic sensory motor 
polyneuropathy."  The doctor's impression was mild 
polyneuropathy of sensorineural type and noted that the 
etiology was "prob ETOH", i.e., probably the result of 
alcohol abuse or consumption.  The doctor further noted with 
regard to etiology that the veteran "may have co-morbid B12 
deficiency as this was low-normal last time . . . (in chronic 
drinker though)."  The plan included further evaluation 
regarding the B12 etiology and "ETOH cessation as this is 
most likely offender."

An April 2007 VA neurological evaluation states that an 
impression of "polyneuropathy in patient with B12 
deficiency, ethanol overuse, and Agent Orange exposure."  
The VA physician commented that the veteran "had 
polyneuropathy which was at least in part due to ethanol 
consumption and B12 deficiency, but I also felt that possibly 
the Agent Orange played a role in his difficulties."  

At the April 2007 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had initially begun to 
experience chronic lower extremity sensory impairment in 
approximately 1982.  He believed that his chronic peripheral 
neuropathy had been precipitated by his herbicide exposure 
while in the Republic of Vietnam.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran served in the Republic of Vietnam.  Therefore, he is 
presumed to have been exposed to herbicides.  The first 
objective clinical documentation of the veteran's peripheral 
neuropathy is dated in 1985, some 17 years after the veteran 
left the Republic of Vietnam and approximately 16 years after 
service separation. The veteran testified on appeal that he 
initially experienced chronic lower extremity sensory 
complaints in 1982, some 14 years after he left the Republic 
of Vietnam.  Given these facts, the Board finds that service 
connection on a presumptive basis is not for application for 
either acute or subacute peripheral neuropathy or a chronic 
disorder of the nervous system to include peripheral 
neuropathy.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

With regard to service connection on a direct basis, the 
preponderance of the medical evidence in this case is against 
a finding that there is an etiological relationship between 
the veteran's chronic peripheral neuropathy and his presumed 
herbicide exposure during service.  The veteran's chronic 
peripheral neuropathy has been repeatedly attributed to a B12 
deficiency and/or alcohol consumption by both VA and private 
physicians.  In this regard, the VA neurologist who conducted 
EMG testing in August 2006 and March 2007 indicated that 
alcohol consumption or abuse, rather than Agent Orange 
exposure, was the most likely or probable etiology of the 
veteran's peripheral neuropathy.  The Board finds this 
neurologist's conclusion persuasive because it is consistent 
with the record which shows a long history of alcohol abuse 
or consumption and it is consistent with the notations of 
other examiners indicating their own suspicions or 
conclusions that alcohol abuse was a likely cause for the 
veteran's peripheral neuropathy.  

While the April 2007 VA neurological evaluation advances that 
"possibly the Agent Orange played a role in his 
difficulties," the treating physician conceded that the 
veteran's polyneuropathy was "at least in part due to 
ethanol consumption and B12 deficiency."  The latter 
concession supports the findings of other examiners regarding 
the probable  role of alcohol consumption and B12 deficiency, 
and the Board assigns this conclusion more probative weight 
than the neurologist's more speculative statement about the 
"possibility" of herbicides having "played a role in his 
difficulties".  Thus, because the Board finds that the 
medical evidence in the case preponderates against the claim 
of an etiological relationship between the peripheral 
neuropathy and herbicide exposure in service, the benefit of 
the doubt rule is not applicable to this material issue.  
38 C.F.R. § 3.102 (Reasonable doubt is a substantial doubt is 
a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility.).

The veteran asserts that he incurred acute and subacute 
peripheral neuropathy secondary to his herbicide exposure 
while in the Republic of Vietnam.  The veteran's claim is 
supported solely by his own testimony and written statements 
on appeal.  Such evidence is insufficient to establish either 
the existence of the claimed disorder or an etiological 
relationship to the veteran's presumed herbicide exposure 
and/or a disease or injury incurred during active military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's chronic peripheral neuropathy has not been 
shown to have been manifested during active military service; 
to be the proximate result of presumed herbicide exposure; or 
to have otherwise originated during active military service.  
Therefore, the Board concludes that a preponderance of the 
evidence is against the veteran's claim.  


ORDER

Service connection for peripheral neuropathy, claimed as the 
result of herbicide exposure, is denied.  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


